DETAILED ACTION
This is a response to the Amendment to Application # 16/751,530 filed on August 19, 2022 in which claims 1, 11, and 18 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4, 6-12, 14-19, and 21-24 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 1, 11, and 18 have been amended to recite the claim limitation “a verified file processing and routing system, wherein the verified file processing and routing system is configured to route files to a system for transferring, based on the files, resources between resource locations,” or similar. The claims do not require any act of “verify[cation],” “rout[ing],” or “transfer[ring].” Thus, the broadest reasonable interpretation of this limitation does not require any such steps to be performed. Further, the present specification does not define the term “verified file processing and routing system,” but the claims recite that such a system is merely a system “configured to route files to a system for transferring, based on the files, resources between resource locations.” Therefore, any system capable of “route files to a system for transferring” shall be deemed to be a “verified file processing and routing system.”
Additionally, these claims frequently refer to a “file.” The present specification does not appear to explicitly define the meaning of the term “file,” therefore, the plain and ordinary meaning must be used. The plain and ordinary meaning of a file is an electronic block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov, Page 2).

Claim 11 recites a method claim including the limitations “receiving … a response comprising either a confirmation or a rejection of the error; in response to the response comprising the confirmation of the error: correcting … the error in a file comprising the image and the user input data fields; and exporting the file to a verified file processing and routing system, of the entity systems, to complete the file capture sequence; and in response to the response comprising the rejection of the error, exporting the file to an analyst discrepancy resolution system, of the entity systems, to complete the file capture sequence.” (Emphasis added). The broadest reasonable interpretation of this limitation only requires one of the two “in response to” clauses to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).

Claim 14 recites a method claim including the limitation “transmitting the file to the analyst discrepancy resolution system after a predetermined amount of time without receiving the response from the user device.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the transmission to be performed because no previous steps require that no response was received. In other words, because the claims allow for a situation in which the response is received within the predetermined amount of time, this limitation is conditional. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). 

Claim Objections
Claims 1, 2, 4, 6-12, 14-19, and 21-24 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 1 is the most restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
Claims 1, 6-11, 16-18, and 22-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes, III et al., US Patent 10,380,559 (hereinafter Oakes) in view of Smith et al., US Patent 9,639,750 (hereinafter Smith).

Regarding claim 1, Oakes discloses a system for file capture and in-line error correction, the system comprising “a memory device with computer-readable program code stored thereon: a communication device connected to a network; and a processing device.” (Oakes col. 17, l. 58-col. 18, l. 12). Additionally, Oakes discloses “wherein the processing device is configured to execute the computer-readable program code to: monitor, in real-time, a data flow over the network from a user device to a verified file processing and routing system, wherein the verified file processing and routing system is configured to route files to a system for transferring, based on the files, resources between resource locations” (Oakes col. 5, ll. 1-2; col. 6, l. 61-col. 7, l. 13; col. 12, ll. 31-46) where the system monitors the data flow over a network from a user’s device, such as a camera phone, to the financial institution’s servers in order to determine if a check image is received. The image is eventually forwarded to the payor’s bank by an Automated Clearinghouse (ACH), such as those run by the Federal Reserve. (Oakes, col. 12, ll. 31-46). These constitute a “verified file processing and routing system” because they are capable of routing files for transferring to other financial instructions, specifically, the payor’s financial instruction.
Further, Oakes discloses “identify, in the data flow, a file comprising (i) an image of a physical document captured, during a file capture sequence, using a camera of the user device and (ii) user input data fields associated with the physical document input, during the file capture sequence, to a user interface of the user device” (Oakes col. 10, ll. 59-67; col. 11, l.64-col. 12, l. 5 ) by identifying the check image sent from the user (i.e., an image of a physical document captured) during an image capturing process and the “check amount” (Oakes col. 10, ll. 59-67), which is later indicated to be a user entered value (i.e., user input data fields associated with the physical document input, Oakes, col. 11, l. 64-col. 12, l. 5).
Moreover Oakes discloses “intercept, from the data flow and before the file is routed to the verified file processing and routing system, the file” (Oakes col. 6, l. 61-col. 7, l. 13) by disclosing that the file is identified by the servers of the financial institution. Oakes continues that the functionality may be distributed across a variety of devices. (Oakes, col. 7, ll. 2-10). A person of ordinary skill in the art would understand that these distributed devices are “intercepting” the document that is being sent across the network. These actions are “before the file is routed to the verified file processing and routing system” because they have not yet been transferred to the ACH system. 
Likewise, Oakes discloses “analyze, while the file is at the processing device and before the file is routed to the verified file processing and routing system, the image to determine image-derived data fields from the physical document” (Oakes col. 11, ll. 1-17) by performing OCR on the image of the check prior to sending the file to the ACH. Oakes also discloses “compare, while the file is at the processing device and before the file is routed to the verified file processing and routing system, the user input data fields to the image-derived data fields” (Oakes col. 11, ll. 64-67) by comparing the amount of the check determined by the OCR and the amount entered by the customer prior to sending the file to the ACH. In addition, Oakes discloses “identify, while the file is at the processing device and before the file is routed to the verified file processing and routing system and based on comparing the user input data fields to the image-derived data fields, an error comprising a discrepancy between a user input data field of the user input data fields and an image-derived data field of the image-derived data fields” (Oakes col. 11, l. 67-col. 12, l. 5) by identifying that the amounts do not match. These actions are “during the file capture sequence” because the captured file has not fully been processed at this point and is subject to future changes. Finally, Oakes discloses “generate, while the file is at the processing device, before the file is routed to the verified file processing and routing system and based on identifying the error, an actionable notification” (Oakes col. 16, ll. 42-53) where a list of flagged transactions (i.e., those with errors) are generated and presented to a human for correction prior to being sent to the ACH. These actions are “during the file capture sequence” because the captured file has not fully been processed at this point and is subject to future changes.
Oakes appears to disclose that an operate corrects the flagged transactions and, therefore, does not appear to explicitly disclose the limitations “transmit, while the file is at the processing device, before the file is routed to the verified file processing and routing system, and to the user device, the actionable notification, wherein the actionable notification is configured to prompt the user device to display, via the user interface, a notification; receiving, while the file is at the processing device, before the file is routed to the verified file processing and routing system, and from the user device, a response comprising either a confirmation or a rejection of the error; in response to the response comprising the confirmation of the error: correct, while the file is at the processing device, before the file is routed to the verified file processing and routing system, based on the response, and using either the user input data field or the image-derived data field, the error in the file; and export the file to the verified file processing and routing system to complete the file capture sequence; and in response to the response comprising the rejection of the error, export the file to an analyst discrepancy resolution system to complete the file capture sequence.”
However, Smith discloses a system for file capture and in-line error correction, the system comprising “a memory device with computer-readable program code stored thereon: a communication device connected to a network; and a processing device.” (Smith col. 10, l. 52-col. 11, l. 34). Additionally, Smith discloses “wherein the processing device is configured to execute the computer-readable program code to: monitor … a data flow over the network from a user device to a verified file processing and routing system, wherein the verified file processing and routing system is configured to route files to a system for transferring, based on the files, resources between resource locations” (Smith col. 10, ll. 18-27) by monitoring for data passed between the user device and the clearinghouse, which is a verified file processing and routing system from the reasons previously discussed. Further, Smith discloses “identify, in the data flow, a file comprising (i) an image of a physical document captured, during a file capture sequence, using a camera of the user device and (ii) user input data fields associated with the physical document input, during the file capture sequence, to a user interface of the user device’ (Smith col. 5, ll. 36-48 and col. 11, ll. 35-48) by indicating that an image of a check (i.e., a physical document) is captured by the user’s mobile device (col. 5, ll. 36-48) and indicating that the device may have a camera coupled to it. These actions are “during a file capture sequence” because the captured file has not fully been processed at this point and is subject to future changes. Moreover, Smith discloses “analyze, while the file is at the processing device and before the file is routed to the verified file processing and routing system, the image to determine image-derived data fields from the physical document” (Smith col. 7, l. 60-col. 8, l. 21, see also col. 11, l. 63-col. 12, l. 4) by performing OCR (i.e., analyzing) the check to determine data from the check fields prior to sending the check to the clearinghouse. Likewise, Smith discloses “identify … an error …” (Smith col. 9, ll. 28-29) by detecting unrecognized text. 
Smith also discloses “generate, while the file is at the processing device, before the file is routed to the verified file processing and routing system, and based on identifying the error, an actionable notification; transmit, while the file is at the processing device, before the file is routed to the verified file processing and routing system, and to the user device, the actionable notification, wherein the actionable notification is configured to prompt the user device to display, via the user interface, a notification” (Smith col. 9, ll. 62-67) by presenting to the user a prompt to correct the information, which must have been generated and transmitted in order to be presented prior to sending the files to the clearinghouse.
In addition, Smith discloses “receiving, while the file is at the processing device, before the file is routed to the verified file processing and routing system, and from the user device, a response comprising either a confirmation or a rejection of the error” (Smith col. 9, ll. 65-67) by requesting the user to verify whether the terms are correct (i.e., a rejection of the error) or not (i.e., a confirmation of the error) prior to sending the file to the clearinghouse.
Furthermore, Smith discloses “in response to the response comprising the confirmation of the error: correct, while the file is at the processing device, before the file is routed to the verified file processing and routing system, based on the response, and using either the user input data field or the image-derived data field, the error in the file” (Smith col. 10, ll. 10-13) by automatically updating (i.e., correcting) the check based on the user input data. Moreover, Smith discloses “export the file to the verified file processing and routing system to complete the file capture sequence” (Smith col. 10, ll. 18-27 and Fig. 2, Element 112) by processing the check as a result of the corrections and sending the check to the clearinghouse. 
Finally, Smith discloses “in response to the response comprising the rejection of the error, export the file to an analyst discrepancy resolution system to complete the file capture sequence” (Smith col. 9, l. 53-col. 10, l. 27 and Fig. 2) by showing that after a customer is “allow[ed]” to input data, the system may proceed to processing the check without incorporating any input, indicating that the user “verif[ied] such terms are correct.”
Oakes and Smith are analogous art because they are from the “same field of endeavor,” namely that of electronically receiving checks for processing.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes and Smith before him or her to modify the check verification of Oakes to include the prompts to the user for correction of Smith.
The motivation for doing so would have been that one of ordinary skill in the art would have recognized that shifting correction to the user and away from a paid operator decreases the costs associated with implementing this system because fewer operator employees are necessary.

Regarding claim 11, it merely recites a method performed the system of claim 1. The method comprises executing software modules for performing the various functions. The combination of Oakes and Smith comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 18, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Oakes and Smith comprises computer software modules for performing the same functions. Thus, claim 18 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 6, 15, and 22, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when analyzing the image to determine the image-derived data fields from the physical document, determine, using an optical character recognition module, the image-derived data fields, and wherein the discrepancy comprises a mismatch of one or more characters between the user input data field and the image-derived data field” (Oakes col. 11, l. 64-col. 12, l. 5) by using OCR to analyze the image to determine a mismatch between the amount entered by the user and the amount shown in the image.

Regarding claim 7, the combination of Oakes and Smith discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the user input data field and the image-derived data field are associated with a same data field” (Oakes col. 11, ll. 64-66) where both are associated with the check amount location.

Regarding claims 8, 16, and 23, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when correcting the error, modify the image and the user input data field” (Smith col. 9, ll. 41-51 and col. 10, ll. 10-17) by updating the check image and the check data repository with the user input data.

Regarding claims 9, 17, and 24, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 16, and 23 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when correcting the error, capture, using the camera of the user device, another image of the physical document after identifying the error” (Oakes col. 10, ll. 1-20) by capturing a second image of the check after “void” is written on it to correct the error of the missing “void.”

Regarding claim 10, the combination of Oakes and Smith discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Oakes and Smith discloses “wherein the processing device is configured to execute the computer-readable program code to, when exporting the file, route resources associated with the physical document to a resource storage location.” (Oakes col. 10, ll. 1-20).

Claims 2, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes in view of Oakes, as applied to claim1, 11, and 18 above, and further in view of What is Double Feed detection (and how do I enable it)?; February 25, 2019; Canon.com; Pages 1-4 (hereinafter Canon), as cited on the Notice of References Cited dated October 5, 2021.

Regarding claims 2, 12, and 19, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith does not appear to explicitly disclose “wherein the processing device is further configured to execute the computer-readable program code to remove the file from the file capture sequence for a predetermined amount of time in response to identifying the error.”
However, Canon discloses that it is well-known in the art of document scanning to “remove the file from the file capture sequence for a predetermined amount of time in response to identifying the error” (Canon 1) by disclosing that when a double feed error is detected, the system pauses until the user performs one of two actions, which is a predetermined period and thus an “amount of time” within the broadest reasonable interpretation of the claim language. 
Oakes, Smith, and Canon are analogous art because they are from the “same field of endeavor,” namely that of document scanning. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes, Smith and Canon before him or her to modify the error correction of Oakes and Smith to include the scanning delay of Canon.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Oakes and Smith teaches the “base device” for detecting errors when scanning a document. Further, Canon teaches the “known technique” of pausing the scanning when an error is detected that is applicable to the base device of Oakes and Smith. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 4, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Oakes in view of Smith, as applied to claims 1, 11, and 18 above, in further view of DeRoller, US Publication 2014/0317049 (hereinafter DeRoller).

Regarding claims 4, 14, and 21, the combination of Oakes and Smith discloses the limitations contained in parent claims 1, 11, and 18 for the reasons discussed above. In addition, the combination of Oakes and Smith does not appear to explicitly disclose “wherein the processing device is further configured to transmit the file to the analyst discrepancy resolution system after a predetermined amount of time without receiving the response from the user device.”
However, DeRoller discloses a processing device “wherein the processing device is further configured to transmit the file to the analyst discrepancy resolution system after a predetermined amount of time without receiving the response from the user device” (DeRoller ¶ 34) where if an approval is not returned within a predetermined amount of time, the document is sent to an alternate reviewer (i.e., an analyst discrepancy resolution system) for correction.
Oakes, Smith, and DeRoller are analogous art because they are from the “same field of endeavor,” namely that of error detection in document data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Oakes, Smith, and DeRoller before him or her to modify the error detection of Oakes and Smith to include the escalation method of DeRoller.
The motivation for doing so would have been to increase the likelihood that a data correction is provided. 

Response to Arguments
Applicant’s arguments filed August 19, 2022, with respect to the objections to claims 1, 11, and 18 (Remarks 10) have been fully considered and are persuasive. The objections of claims 1, 11, and 18 have been withdrawn. 

Applicant's remaining arguments filed August 19, 2022 have been fully considered but they are not persuasive.

Regarding the objections to claims 1, 2, 4, 6-12, 14-19, and 21-24 for failing to comply with 37 C.F.R. § 1.75(g), Applicant requests that the objection be withdrawn. Applicant’s request is unpersuasive because no amendments were made that would comply with this rule and no substantive argument was presented.

Regarding the rejection of claims 1, 2, 4, 6-12, 14-19, and 21-24 under 35 U.S.C. § 103, Applicant states that the combination of Oakes and Smith fails to disclose several limitations. (Remarks 11-12). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces the text of the claimed invention without providing any explanation as to why the prior art fails to disclose these limitations. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176